Grimke, J.
was of opinion, that upon the grounds urged by the prisoner’s counsel, and for the reasons set forth in the affidavit, the trial ought to be postponed. He observed, that there was a great difference between the case of a prisoner who had been committed only a day or two pre*3vious to the sitting of the court, or during its session, and who, for the reasons mentioned, could not be supposed to be ready for trial; and that of one, who had sufficient time to summon his witnesses, and be fully prepared. The rule of law for putting off trials, was the same in criminal, as in civil cases. And the Court never would hurry on an unfortunate fellow-citizen to a trial, without giving him a reasonable time to prepare for his defence, however dangerous the nature of the offence might be, of which he stood accused. And relied on the case of Lord Kilmarnock and others, Fast. 2. as in point on this head.
The trial was accordingly put off, till the ensuing court of sessions.
Note. Although the above is only a Nisi Prius case, yet it has ever since been relied on as a case in point, in all cases of a similar nature.